21-10249-mg   Doc 53-5   Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit E
                                   Pg 1 of 4
21-10249-mg   Doc 53-5       Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit E
                                       Pg 2 of 4




        /s Austin C. Smith
21-10249-mg   Doc 53-5   Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit E
                                   Pg 3 of 4
21-10249-mg   Doc 53-5    Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit E
                                    Pg 4 of 4




         /s Austin C. Smith
